                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

JACKY ALLEN ROGERS,                )
                                   )
      Plaintiff,                   )
                                   )
      v.                           )             CIVIL ACTION NO. 1:19-CV-884-WHA
                                   )
JEB HOWELL (INVESTIGATOR), et al., )
                                   )
     Defendants.                   )

                                              ORDER

       Before the court is the Recommendation of the Magistrate Judge entered January 7, 2020.

Doc. 5. There being no timely objection filed to the Recommendation, and based on an independent

review of the record, the Recommendation of the Magistrate Judge is ADOPTED and it is

ORDERED as follows:

       1. Plaintiff's claims against the Dothan Police Department are DISMISSED with prejudice

prior to service of process under 28 U.S.C. § 1915A(b)(1); and

       2. The Dothan Police Department is TERMINATED as a party.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as a final

judgment as to Defendant Dothan Police Department pursuant to Rule 58 of the Federal Rules of

Civil Procedure.

       This case is not closed and is referred to the United States Magistrate Judge for additional

proceedings.

       Done, this 31st day of January 2020.


                                       /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
